DETAILED ACTION
	This office action is in response to the application and claims filed May 3, 2019.  Claims 1, 2, 5-8, 13-16, 25, 29-30, 33-37, and 40-41 are presented for review, with claims 1 and 15 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 28, 2021, July 26, 2020, May 13, 2020, and May 12, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-one (21) pages) were received on May 3, 2019.  These drawings are acknowledged.

Claim Objections
Claims 13, 14, 15, 33, 34, and 41 are objected to because of the following informalities: regarding claims 13 and 14, the term “the lead-in section” and “the lateral alignment section” should read “each tapered lead-in section” and “each lateral alignment section” because more than one lead-in (or alignment) section is defined, and nd section of the claim body should read “a pre-alignment member” for consistency with the specification and element 40.  This claim phrase is used throughout claim 15.  Regarding claims 33 and 34, the same issues are present for the terms “the lead-in section” and “the lateral alignment section” (see claims 13-14 above and “each” language).  Regarding claim 41, the term “the optical fiber” should be corrected as “each” because it is not clear which fiber is referred.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 25, 29-30, 35-37, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7-8, 29-30, 35-37, and 40, the term "approximately” in these claims is a relative identifier / adjective which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, if a range of values are used, the term “approximately” is not necessary and merely confuses claim scope.  Regarding claim 41, the term “substantially” causes the same indefiniteness regarding the “first diameter” feature along a length.  Accordingly, claim 41 is vague for similar reasons as claims 7-8, 29-39, 35-37, and 40 in this paragraph. 

Claim 25 recites the limitation "the alignment section" in the claim body.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from this claim language which “alignment section” from claim 15 is being referred thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko U.S.P. No. 8,565,562 B2.
Ko U.S.P. No. 8,565,562 B2 teaches (ABS; Figs. 2, 4, 6-10; corresponding text; Claims) an optical lens plate (overall element in Figs. listed above, the term “plate” being very broad without further structure to distinguish as a “plate”) comprising: a body having a front face and an oppositely facing rear face (left in all Figs. is “front”, right in all Figs. is “rear”); a plurality of lenses (at overall element 210 is lens 212, element 910/1060 is a lens as in Figs. 9-10, at least two) adjacent the front face; a plurality of optical fiber alignment sockets (at least two; near 740 to 730 in Fig. 7) adjacent the rear face, each optical fiber socket being aligned with one of the lenses and having a first end adjacent the rear face and a second end within the body, each optical fiber alignment socket including a tapered lead-in section (see tapering shape at lead-in of Fig. 7 along channel 740 that narrows into body), a stop surface (at 720 Fig. 7, 920 in Fig. 9), and a lateral alignment feature (at through-hole 730, Fig. 7), the stop surface defining the second end and the lateral alignment section having a non-tapering cross-section between the lead-in section and the stop surface (as narrowing taper stops at through-hole, a straight cross-section exists without a taper); and a plurality of optical transmission recesses (gap between end of transmitting optical fiber and the lens surface(s)), each optical transmission recess being disposed between one of the lenses and one of the alignment sockets and extending from the stop surface towards the front face of the body (Figs. 2, 7, 9, etc.), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1. 

Regarding claim 13, in at least Fig. 9 of Ko the lead-in tapered section is adjacent to a rear face of the body, and the lateral alignment section (blind hole 930) extends all the way to the stop surface 920.  
Regarding claim 14, in Fig. 9, the lateral alignment section is clearly longer (or “deeper”) than the in-taper feature, which meets all structure of claim 14.  

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. U.S.P. No. 6,931,177 B2.
Suzuki et al. U.S.P. No. 6,931,177 B2 teaches (ABS; Figs. 4-5 and 7; corresponding text; Claims) an optical lens plate (overall element 30/40 in Figs. 4-5 and 7, the term “plate” being very broad without further structure to distinguish as a “plate”) comprising: a body (overall body) having a front face and an oppositely facing rear face (right in Figs. 4-5 is “front”, left in Figs. 4-5 is “rear”); a plurality of lenses 82 (at least two) adjacent the front face; a plurality of optical fiber alignment sockets (negative space near 35/36, at least two) adjacent the rear face, each optical fiber socket being aligned with one of the lenses and having a first end adjacent the rear face and a second end within the body, each optical fiber alignment socket including a tapered lead-in section (see tapering shape at lead-in of Figs. 4-5 along channel that narrows into body), a stop surface (at right by 33/43), and a lateral alignment feature (where fiber hole straightens and tapering stops, at least Fig. 4 but also Fig. 5 straightens), the stop surface defining the second end and the lateral alignment section having a non-tapering cross-section between the lead-in section and the stop surface (as narrowing taper claimed structural limitations for independent claim 1. 
Regarding claim 5, at least one channel is found in the sockets of Suzuki to allow for an optical fiber (optically transmitting medium) to pass through.
Regarding claim 13, in at least Figs 4, 5, and 7 of Suzuki the lead-in tapered section is adjacent to a rear face of the body, and the lateral alignment section (straight surface with hole for a fiber) extends all the way to the stop surface for the fiber. 

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. US 2004/0165822 A1.
Kobayashi et al. US 2004/0165822 A1 teaches (ABS; Figs. 1, 5A, 5B, 8, 9A, 9B; corresponding text; Claims) an optical lens plate (overall element in Figs. cited above, the term “plate” being very broad without further structure to distinguish as a “plate”) comprising: a body (overall body) having a front face and an oppositely facing rear face (left in cited Figs. is “front”, right in Figs. is “rear”); a plurality of lenses (61, 10, etc. not shown in Fig. 5A, at least two) adjacent the front face; a plurality of optical fiber alignment sockets (negative space near right entry point, at least two) adjacent the rear face, each optical fiber socket being aligned with one of the lenses and having a first end adjacent the rear face and a second end within the body, each optical fiber into body), a stop surface (at left where input fiber 14 will stop/abut), and a lateral alignment feature (where fiber hole straightens and tapering stops, at least Figs 5A, 9A, 9B), the stop surface defining the second end and the lateral alignment section having a non-tapering cross-section between the lead-in section and the stop surface (as narrowing taper stops and straightens in both Figs. 5A, 9A, 9B); and a plurality of optical transmission recesses (gap or negative space between end of transmitting optical fiber and the lens surface(s), found as part of element 12), each optical transmission recess being disposed between one of the lenses and one of the alignment sockets and extending from the stop surface towards the front face of the body (see cited Figs. above), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1. 
Regarding claim 5, at least one channel is found in the sockets of Kobayashi to allow for an optical fiber 14 (optically transmitting medium) to pass through.
Regarding claim 13, in at least Figs. 5A, 9A, 9B of Kobayashi the lead-in tapered section is adjacent to a rear face of the body, and the lateral alignment section (straight surface with hole for a fiber) extends all the way to the stop surface for the fiber. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2011/0026882 A1 and further in view of Kobayashi et al. US 2004/0165822 A1.
Regarding independent claim 1, Budd et al. US 2011/0026882 A1 teaches (ABS; Figs. 4A-4E, 4F, 4G, 5A-5D; corresponding text; Claims) an optical lens plate (overall element in Figs. 4 and 5 cited above, in particular 4D, 4E, and 4G, the term “plate” being very broad without further structure to distinguish as a “plate”) comprising: a body (overall body) having a front face and an oppositely facing rear face (left in cited Figs. is “front”, right in Figs. is “rear”); a plurality of lenses 28 (at least two) adjacent the front face; a plurality of optical fiber alignment sockets 42 (negative space near right entry point, at least two) adjacent the rear face, each optical fiber socket being aligned with one of the lenses and having a first end adjacent the rear face and a second end within the body, each optical fiber alignment socket including a tapered lead-in section (see Figs. 4A-4G, tapering at input for fiber shown), a stop surface 44 (at left where input fiber stops/abuts), and a lateral alignment feature (where fiber hole decreases tapering slowly), the stop surface defining the second end and the lateral alignment section having a cross section between the lead-in section and the stop surface (slowly straightens; and a plurality of optical transmission recesses (gap or negative space between 44 and 28 in Figs. 4E, as part of plate), each optical transmission recess being disposed between one of the lenses and one of the alignment sockets and extending from the stop surface towards the front face of the body (see cited Figs. above).  
Regarding independent claim 1, there is no express and exact teaching found in Budd for the “lateral alignment section” to have a non-tapering cross section.  It is not straight cross section exists in Budd, and for these reasons, a clear anticipation rejection cannot be made under 35 U.S.C. 102(a)(1).
Regarding independent claim 1, Kobayashi et al. US 2004/0165822 A1 teaches (ABS; Figs. 1, 5A, 5B, 8, 9A, 9B; corresponding text; Claims) an optical lens plate (overall element in Figs. cited above, the term “plate” being very broad without further structure to distinguish as a “plate”) comprising: a body (overall body) having a front face and an oppositely facing rear face (left in cited Figs. is “front”, right in Figs. is “rear”); a plurality of lenses (61, 10, etc. not shown in Fig. 5A, at least two) adjacent the front face; a plurality of optical fiber alignment sockets (negative space near right entry point, at least two) adjacent the rear face, each optical fiber socket being aligned with one of the lenses and having a first end adjacent the rear face and a second end within the body, each optical fiber alignment socket including a tapered lead-in section 26 (Figs. 5A, 9A, 9B, see tapering shape at lead-in of these Figs. along channel that narrows into body), a stop surface (at left where input fiber 14 will stop/abut), and a lateral alignment feature (where fiber hole straightens and tapering stops, at least Figs 5A, 9A, 9B), the stop surface defining the second end and the lateral alignment section having a non-tapering cross-section between the lead-in section and the stop surface (as narrowing taper stops and straightens in both Figs. 5A, 9A, 9B); and a plurality of optical transmission recesses (gap or negative space between end of transmitting optical fiber and the lens surface(s), found as part of element 12), each optical transmission recess being disposed between one of the lenses and one of the alignment sockets and extending from the stop surface towards the front face of the body (see cited Figs. above).

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Kobayashi, to use a straight (or “non-tapering”) cross section for at least a portion of the lateral alignment section for the optical fiber, in the device of Budd to improve optical coupling efficiency by including a durable and robust straight feature to allow input of the optical fiber and a clear positioning of the fiber by the complementary shape (with a straight portion) for input of the fiber into the optical lens plate.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, the combination of features of independent claim 1 is found obvious over Budd and further in view of Kobayashi.
Regarding claims 2 and 6, Budd teaches that square cross sections can be used (para [0024]) for the guide holes.
Regarding claim 5, there exists a channel along the alignment section of both Budd and Kobayashi for the optical fiber to be input.
Regarding claim 13, in the combination of Budd and Kobayashi, the lead in taper is adjacent to the rear of the plate, with the lateral alignment section extending from the lead in to the stop surface for abutment.  
Regarding claims 7, 8, and 14, there is no express and exact teaching in the combination of Budd/Kobayashi for these further features (distance and depth in um (claims 7-8) or having a deeper lateral alignment section than the lead-in section (claim 14).  However, first note that claim is found obvious over Budd/Kobayashi, and further In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to modify Budd/Kobayashi to obtain the invention as specified in claims 7, 8, and 14.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claims 15-16, 25, 29-30, 33-37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2011/0026882 A1, further in view of Kobayashi et al. US 2004/0165822 A1 (essentially for limitations of independent claim 1), and further in view of Koichi et al. JP H 09 - 203823 A (cited in IDS dated May 13, 2020).
Regarding independent claim 1, this claim is found obvious in view of Budd and further in view of Kobayashi (see above section (18)).  In pending independent claim 15, paragraph starting with “a lens plate having a body.” 
Further regarding independent claim 15, the prior art of Budd also teaches a ferrule body 10 (Figs. 5B-5C) having a forward face (left in Figs.) and a rearward face (right in Figs.); an alignment member (where fibers 18 from ribbon cable 14 enter a pre-alignment feature in the ferrule (see Fig. 5C)) comprising a plurality of alignment apertures (where fibers 18 are input) and the optical fibers are extending through the pre-alignment feature in the ferrule and to the (second) lateral alignment feature in Budd/Kobayashi, in which an optical transmitting medium is within each optical transmission recess in the front feature (with the forward lens plate of Budd/Kobayashi).  
Regarding independent claim 15, the combination of Budd/Kobayashi does not expressly teach that the “pre-alignment” feature found in the ferrule includes the same structure for a lead-in tapering section and first lateral alignment section.
Koichi et al. JP H 09 - 203823 A teaches (ABS; Figures 2, 3, 4, 9; corresponding text; Claims) an optical fiber assembly that includes a ferrule (see Fig. 2) that also includes a pre-alignment (or “alignment” element) member that also includes a first tapered lead-in (see Fig. 3 at 14a/14b) and a first lateral alignment (two straight features, at 4 and also where 14a/14b stop) that includes a non-tapering cross-section, which form an alignment array.  Koichi JP ‘823 teaches that optical alignment and coupling of an optical fiber ribbon / array is improved by using these tapering input shapes of a (pre) alignment element into the ferrule for proper optical positioning of the fibers in relation to a desired location for optical coupling.

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Koichi JP, to use a pre-alignment feature in an optical ferrule to improve input coupling of optical fibers using tapered shapes and dedicated lateral alignment features with non-tapering cross-sections, in the device of Budd/Kobayashi, to improve optical coupling efficiency by including a durable and robust straight feature to allow input of the optical fiber and a clear positioning of the fiber by the complementary shape (with a straight portion) for input of the fiber into a ferrule.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, the combination of features of independent claim 15 is found obvious over Budd/Kobayashi and further in view of Koichi.
Regarding claim 16, since Fig. 8 of Kobayashi teaches using optically transmitting adhesives 50 for the fiber to the lens (para [0052]), a person having ordinary skill in optics would have recognized this as an obvious feature.  KSR.
Regarding claim 25, at least one channel exists along the alignment sections for the optical fiber(s) in the combination rejection for base claim 15 herein.  
Regarding claims 29, 30, 35-37, and 40-41, there is no express and exact teaching in the combination of Budd/Kobayashi/Koichi for these further features (“approximate” (note 35 U.S.C. 112(b) rejections above) dimensions and sizes of the optical features of the fiber assembly).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to modify Budd/Kobayashi/Koichi to obtain the invention as specified in claims 29, 30, 35-37, and 40-41.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 33, in the combination of Budd and Kobayashi, as well as considering Koichi, the lead in taper is adjacent to the rear of the plate, with the lateral alignment section extending from the lead in to the stop surface for abutment.  
Regarding claim 34, there is no express and exact teaching in the combination of Budd/Kobayashi for these further features with a deeper lateral alignment section than the lead-in section (claim 34).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use selectable features for using deeper lengths of the lateral In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to modify Budd/Kobayashi/Koichi to obtain the invention as specified in claim 34.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references D-G:

-References D-F to Liao, Chang, and Lin are all pertinent to a unitary fiber lens element that includes tapering features for alignment for fiber to lens.  This element could be considered as a “plate” without further claim language.  
-Reference G to Chen is pertinent to a fiber assembly with attached front plate 30 for connectivity to the primary ferrule 11 in design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             March 5, 2021